Citation Nr: 0716605	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  01-06 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) for 
loss of use of the hands and feet.

2.  Entitlement to special monthly compensation by reason of 
being in need of aid and attendance or being housebound.  

3.  Entitlement to financial assistance in acquiring 
specially adapted housing or a special home adaptation grant.  



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from June 1954 to June 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2000 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  The Board remanded the case for 
additional development in May 2003.  The case has now been 
returned to the Board for further appellate review.  The 
Board notes that the veteran was previously represented by 
the Paralyzed Veterans of America, but he revoked that 
representation in December 2006.


FINDINGS OF FACT

1.  The veteran failed to appear for VA examinations 
scheduled to assist him in his claims for increased 
compensation.

2.  The veteran's only service-connected disability is a 
conversion reaction with severe anxiety from motor 
involvement left upper extremity, limitation of motion lumbar 
and cervical, and paralysis in lower radicular group (of the 
left upper extremity), rated as 100 percent disabling.   

3.  The veteran's service-connected disability has not 
resulted in the upper and lower extremities having no 
remaining effective function other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with use of a suitable 
prosthetic appliance.

4.  The veteran's service-connected disabilities have not 
resulted in (a) the loss or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; (b) blindness in 
both eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity; (c) loss or loss 
of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair; or (d) loss 
or loss of use of one lower extremity together with the loss 
or loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

5.  The veteran's service-connected disability does not 
prevent him from caring for his daily personal needs, and 
does not render him unable to protect himself from the 
hazards of daily living.

6.  The veteran is not substantially confined to his house or 
immediate premises as a result of his service-connected 
disability.

7.  The veteran is not entitled to compensation for a 
permanent and total disability which is due to blindness in 
both eyes with 5/200 visual acuity or less, or includes the 
anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on 
loss of use of the hands and/or feet have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.350(a) (2006).

2.  The criteria for special monthly compensation based on 
the need for regular aid and attendance or on account of 
being housebound are not met.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.350, 3.351, 3.352, 4.14 (2006).

3.  The criteria for entitlement to specially adapted housing 
assistance or a special home adaptation grant are not met.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
communications, such as a letter from the RO dated in June 
2001 provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the letter adequately told the veteran 
to submit any additional evidence that he had in his 
possession.  The veteran was also advised in December 2006 
regarding the assignment of ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's 
initial VCAA letter was not provided prior to the 
adjudication of his claim.  However, after the issuance of 
the letter, he was afforded an opportunity to submit 
evidence, and his claims were readjudicated.  He has not 
complained of any prejudice as a result of the timing of the 
letter.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a VA examination in 2001.  His VA 
treatment records have been obtained.  The Board found that 
additional examinations were required and remanded the case 
for that development in May 2003.  Significantly, however, 
the veteran has refused to report for such examinations.  The 
Board does not know of any additional relevant evidence which 
is available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  



I.  Entitlement To SMC For Loss Of Use Of The Hands And Feet.

The veteran contends that the compensation for the disability 
at issue should be increased to reflect more accurately the 
severity of his symptomatology, to include a grant of SMC for 
loss of use of his hands and feet.

There are various levels of SMC based on the effects of 
service-connected disabilities.  Under 38 C.F.R. § 
3.350(a)(2)(i), loss of use of a hand or a foot will be held 
to exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with use of a 
suitable prosthetic appliance. The determination will be made 
on the basis of the actual remaining function, whether the 
acts of grasping, manipulation, etc., in the case of the 
hand, or of balance, propulsion, etc., in the case of the 
foot, could be accomplished equally well by an amputation 
stump with prosthesis; for example:
( a ) Extremely unfavorable complete ankylosis of the knee, 
or complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 31/2 inches or more, 
will constitute loss of use of the hand or foot involved.
( b ) Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent foot drop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.

The Board has reviewed the entire history of the veteran's 
service-connected disability.  A service medical board report 
reflects that the veteran sustained a dislocated left 
shoulder joint, simple, in July 1956 while on active duty in 
a training area when he was struck in the left shoulder while 
by a box of rifles as he was unloading a truck.  It was noted 
that the condition had improved.  Also diagnosed was a 
congenital deformity (Sprengel's) of the left shoulder joint 
which was described as having existed prior to enlistment.  
The medical board recommended that the veteran be returned to 
his National Guard status.  

The veteran first applied for disability compensation with 
the VA in February 1957.  The only disability specified in 
his application was a dislocated left shoulder joint.  A VA 
X-ray report dated in June 1957 noted that the veteran had a 
history of dislocation of the left shoulder with congenital 
deformities found during subsequent examinations.  It was 
further noted that he now claimed total incapacity consistent 
with total paralysis in spite of the fact that there was no 
clinical supportive evidence.  X-rays of the left shoulder 
and cervical spine were interpreted as showing no bony 
abnormality.  A VA orthopedic examination conducted in June 
1957 stated that the veteran claimed total incapacity in the 
left extremity in spite of the fact that there was no 
evidence of muscle atrophy.  He reportedly pretended that 
function of the hand was restricted and that he was unable to 
flex his elbow.  The examiner characterized this as "a 
ridiculous situation."  A VA psychiatric examination 
conducted at that time reflects that the veteran was found to 
have a conversion reaction over and above any functional 
shoulder disability.  In a decision of August 1957, the RO 
granted service connection for traumatic dislocation of the 
left shoulder, simple post operative, and assigned an initial 
disability rating of 20 percent.

Subsequently, in a decision of December 1957, the RO revised 
the rating to reflect service connection for a traumatic 
dislocation, left shoulder, simple, post operative, with 
superimposed conversion reaction.  The rating was increased 
from 20 to 30 percent in a decision of August 1958, and to 50 
percent in a decision of April 1959.  The rating was later 
reduced to 30 percent, and this action was affirmed by the 
Board in May 1962.

A decision of January 1964 denied entitlement to service 
connection for a herniated nucleus pulposus at L4-L5.  In the 
decision, the RO also granted service connection for 
paralysis, incomplete, lower radicular group (of the left 
upper extremity) secondary to old traction injury left 
brachial plexus.  In August 1965, the RO also granted service 
connection for limitation of motion of the lumbar spine with 
spasm, rated as 20 percent disabling, and limitation of 
motion of the dorsal spine with paravertebral muscle spasm, 
rated as 10 percent.  The combined rating was 60 percent.  In 
a decision of September 1965, the RO combined all the 
disabilities under the diagnosis of conversion reaction, 
severe, competent with complete motor involvement of the left 
upper extremity with atrophy and pain of both lower 
extremities and limitation of motion of lumbar and cervical 
spine and paralysis, incomplete of lower radicular group, 
rated as 70 percent disabling.  The rating was later 
increased to 100 percent in a decision of June 1981.  

The Board has noted that over the years that have been 
indications in the medical evidence that the veteran's 
claimed degree of physical impairment is not supported 
adequate objective evidence.  For example, a VA hospital 
summary dated in March 1967 reflects that a treating 
physician concluded that the veteran did not have an organic 
disease, and that the true question was whether he was a 
malingerer or this was a psycho-physiologic reaction.  An EMG 
evaluation performed in April 1981 was interpreted as showing 
no evidence of lower motor involvement.  A nerve conduction 
velocity test was also normal.  The report of an examination 
in March 1981 noted that although a conversion disorder was 
usually of short duration the secondary gains may cause 
prolongation of the illness. 

In addition, there have been multiple instances when the 
veteran has either failed or refused to report for VA 
examination, or has failed to fully cooperate during 
examinations.  A report of contact dated in February shows 
that the veteran stated that his disabilities prohibited him 
from traveling and he could not attend a disability 
evaluation examination.  A report of contact dated in January 
1995 reflects that the RO called the veteran to see if he 
would be willing to report of an examination at the San Juan 
VA hospital.  The veteran replied that due to his physical 
condition he could not even travel in an ambulance.  The RO 
subsequently denied a claim in February 1995 for assistance 
in acquiring specially adapted housing due to failure to 
report.  The veteran again failed to report for an 
examination in August 1996.  

The veteran's current claims for benefits arose in March 1999 
when he submitted a claim for assistance in acquiring 
specially adapted housing or a special home adaptation grant.  
The veteran was afforded a VA mental disorders examination in 
July 1999; however, the report reflects that the claims file 
and hospital records were not available.  It was noted on 
examination that the veteran was in a wheelchair and reported 
that he could not stand or walk.  Following mental status 
examination, which noted that his mood was anxious, the 
diagnosis was conversion disorder with severe anxiety.  The 
veteran was also afforded a VA aid and attendance examination 
in July 1999.  Following examination, the diagnosis was 
neurogenic claudication with paraparesis.  In the report, the 
examiner noted that the veteran had ligamentum flavum 
hypertrophy and also hypertrophic changes in the facet joints 
associated with spinal canal stenosis and bilateral foraminal 
stenosis as per an MRI done in April 1995.  The Board notes 
that these are not service-connected disabilities.  The 
report contains no mention of the veteran's service connected 
conversion disorder.  There was also no indication that the 
examiner had reviewed the claims file.  

A neurology examination was scheduled for September 1999, but 
the veteran failed to report for that examination.  The 
veteran was later afforded a spine examination and a joints 
examination in August 2001.  The examiner noted that on 
checking the computerized notes for a VA satellite clinic, it 
was noted in June 2001 that the veteran had been ambulatory 
on arrival and had adequate muscle strength in the 
extremities.  The examiner concluded that in his opinion the 
neurogenic claudication with paraparesis , ligamentum flavum 
hypertrophy and hypertrophic changes in the facet joints 
associated with spinal canal stenosis were not secondary to 
the left shoulder traumatic dislocation postoperative with 
superimposed conversion reaction.  On a separate report, 
another VA examiner indicated that he agreed with the opinion 
by the first VA examiner.  

In the Remand order of May 2003, the Board noted that the 
veteran had failed to report for a neurological examination, 
and remanded the case for the purpose of making another 
attempt to afford the veteran a neurology examination.  A 
neurology examination was scheduled for July 2002, but the 
veteran called and stated that his wife was hospitalized and 
he would reopen his claim when she was able to bring him for 
the appointment.  In November 2003, the veteran stated that 
he would report for an examination.  He also requested a 
hearing.  Later in November 2003, the veteran's 
representative canceled the hearing, but requested that the 
veteran be examined per the BVA instructions.  A VA neurology 
examination was then scheduled for December 2003, but was 
canceled by the veteran.  It was noted that an ambulance had 
gone to pick him up.  

A report of contact dated in February 2004 notes that, as per 
the BVA remand, the veteran was offered the alternative of 
private transportation or transportation by an ambulance 
service in order to attend the appointment.  He had cancelled 
an examination in July 2003 due to his wife's medical 
condition, and he had failed to report for an appointment in 
December 2003.  It was noted that the veteran was contacted 
by phone in January 2004 by a VA clerk but the veteran did 
not accept any of the travel arrangements and transportation 
means offered and stated that he would submit additional 
medical evidence to support his claim.  Subsequently, the 
veteran submitted various VA medical treatment records.           

Upon consideration of the evidence, the Board is unable to 
find that the veteran currently has loss of use of hands or 
feet due to his service-connected disability.  The Board 
appreciates the significant degree of difficulty produced by 
the veteran's service-connected disability, which is rated 
totally disabling.  Yet the medical evidence simply does not 
demonstrate that he currently has loss of use of the hands or 
feet.   The VA examination in August 2001 indicated that much 
of the veteran's impairment was due to nonservice-connected 
disabilities.  In this regard, the examiner indicated that 
the neurogenic claudication with paraparesis was not 
secondary to the service-connected disability.  In addition, 
the report noted that although the veteran claimed complete 
loss of use of the left arm, there was no muscle atrophy on 
the forearm and no moderate or severe atrophy of the muscles 
of the left hand.  Visually, there was only mild atrophy of 
the left deltoid muscle.  

The VA attempted to obtain additional information by 
scheduling a neurological examination, but he veteran refused 
to appear for such an examination in spite of having been 
offered ambulance transportation to such an examination.  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). See also Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993).  Individuals for whom an examination has been 
scheduled are required to report for the examination.  See 
38 C.F.R. § 3.326(a).  Relevant regulatory authority provides 
that when entitlement to a benefit cannot be established 
without a current VA examination, and a veteran fails to 
appear for the examination without good cause, the claim 
shall be denied.  38 C.F.R. § 3.655 (b).  The Court has 
upheld that regulation, finding that when a claimant fails to 
appear for a scheduled examination pursuant to a claim for an 
increased rating, 38 C.F.R. § 3.655(b) dictates that the 
claim be denied unless the appellant has good cause for his 
failure to appear.  See Engelke v. Gober, 10 Vet. App. 396 
(1997); Dusek v. Derwinski, 2 Vet. App. 519 (1992).  The 
controlling language in the regulation does not provide that 
the Board may deny the claim, but rather, the Board shall 
deny the claim.  Even if the claim was to be characterized as 
a service connection claim which is to be decided based on 
the evidence of record when a veteran fails to appear for an 
examination, the Board notes that the evidence weighs against 
the claim.  In light of this, the Board finds that the 
veteran's claim for special monthly compensation based on 
claimed loss of use of the hands and feet must be denied.  

II.  Entitlement To Special Monthly Compensation By Reason Of 
Being In Need Of Aid And Attendance Or Being Housebound.

The veteran contends that he is entitled to special monthly 
compensation based on the need for regular aid and attendance 
or on account of being housebound.  He asserts that his 
disability confines him to his home, and that he is in need 
of the assistance of another person to protect him from the 
daily hazards of his environment.

Increased compensation is payable to a claimant who has a 
need for regular aid and attendance.  See 38 C.F.R. 
§ 3.350(h).  The following factors will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352.

Special monthly compensation is also warranted where the 
veteran has a single service-connected disability rated as 
100 percent, and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
The latter requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  See 38 C.F.R. § 3.350(i).

The veteran's only service-connected disability is a 
conversion reaction with severe anxiety from motor 
involvement left upper extremity, limitation of motion lumbar 
and cervical, and paralysis in lower radicular group (of the 
left upper extremity), rated as 100 percent disabling.  After 
considering all pertinent evidence the Board finds that the 
evidence is against the claim for special monthly 
compensation based on a need for aid and attendance.

As noted above, the most recent VA examination indicated that 
the impairment is attributable to the veteran's nonservice-
connected disabilities, rather than due to his service-
connected conversion reaction, and that the nonservice-
connected disabilities were not secondary to the service-
connected disability.  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  See 38 C.F.R. § 4.14.  The veteran failed to 
cooperate with an attempt to afford him a neurology 
examination to further clarify the nature and extent of his 
service-connected disabilities.  Thus, the evidence fails to 
show that veteran's service-connected disability prevents him 
from caring for his daily personal needs, and renders him 
unable to protect himself from the hazards of daily living.  
The Board also finds that the veteran is not substantially 
confined to his house or immediate premises as a result of 
his service-connected disability.  Again, the Board notes 
that the most recent VA examination indicated that the 
veteran's nonservice-connected disabilities cause much of his 
impairment, including the paraparesis.  Accordingly, the 
Board concludes that the criteria for special monthly 
compensation based on the need for regular aid and attendance 
or on account of being housebound are not met.

III.  Entitlement To Financial Assistance In Acquiring 
Specially
 Adapted Housing Or Special Home Adaptation.

The veteran contends that the RO made a mistake by denying 
his claim for specially adapted housing assistance or a home 
adaptation grant.  He states that his conversion disorder 
severely limits him.  He has indicated that the disorder 
required him to use a wheelchair.   

Under 38 C.F.R. § 3.809 a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
U.S.C. 2101(a) may be extended to a veteran if the following 
requirements are met:
	(a)	Service. Active military, naval or air service 
after April 20, 1898, is required. Benefits are not 
restricted to veterans with wartime service. 
	(b)	Disability. The disability must have been incurred 
or aggravated as the result of service as indicated in 
paragraph (a) of this section and the veteran must be 
entitled to compensation for permanent and total disability 
due to: 
		(1)	The loss, or loss of use, of both lower 
extremities, such as to 	preclude locomotion without the aid 
of braces, crutches, canes, or a 	wheelchair, or 
		(2)	Blindness in both eyes, having only light 
perception, plus the 		anatomical loss or loss of use 
of one lower extremity, or 
		(3)	The loss or loss of use of one lower extremity 
together with 	residuals of organic disease or injury which 
so affect the functions of balance 	or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
	canes, or a wheelchair. 
		(4)	The loss or loss of use of one lower extremity 
together with the 	loss or loss of use of one upper 
extremity which so affect the functions of 	balance or 
propulsion as to preclude locomotion without the aid of 
braces, 	crutches, canes, or a wheelchair. 

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  See C.F.R. 
§ 3.809(d).  

Under 38 C.F.R. § 3.809a, a certificate of eligibility for 
assistance in acquiring necessary special home adaptations, 
or, on or after October 28, 1986, for assistance in acquiring 
a residence already adapted with necessary special features, 
under 38 U.S.C. 2101(b) may be issued to a veteran who served 
after April 20, 1898, if the following requirements are met:
	(a)	The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under § 3.809 nor had the veteran previously received 
assistance in acquiring specially adapted housing under 38 
U.S.C. 2101(a).
A veteran who first establishes entitlement under this 
section and who later becomes eligible for a certificate of 
eligibility under § 3.809 may be issued a certificate of 
eligibility under § 3.809.  However, no particular type of 
adaptation, improvement, or structural alteration may be 
provided to a veteran more than once.
	(b)	The veteran is entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.

The evidence pertaining to the severity of the veteran's 
service-connected disability is summarized above.  After 
considering all of the evidence, the Board finds that the 
veteran's service-connected disability has not resulted in 
(a) the loss or loss of use of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (b) blindness in both eyes, 
having only light perception, plus the anatomical loss of 
loss of use of one lower extremity (c) loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or (d) loss or loss 
of use of one lower extremity together with the loss or loss 
of use of one upper extremity which so affect the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  

Although the report of a joints examination conducted by the 
VA in August 2001 reflects that the veteran uses a 
wheelchair, the report shows that the veteran's paraparesis 
was due to nonservice-connected factors.  Thus, loss of use 
to the degree contemplated by the foregoing criteria is not 
shown by the evidence which is currently of record.  The 
Board again notes that the veteran refused to report for a 
requested neurology examination on multiple occasions.  
Accordingly, the Board concludes that the criteria for 
entitlement to specially adapted housing assistance are not 
met.  

The Board further finds that the veteran is not entitled to 
compensation for a permanent and total disability which is 
due to blindness in both eyes with 5/200 visual acuity or 
less, or includes the anatomical loss or loss of use of both 
hands.  There is no evidence that the veteran suffers from 
any of these disorders.  Accordingly, the Board concludes 
that the criteria for a special home adaptation grant under 
38 C.F.R. § 3.809a. are not met



ORDER

1.  Special monthly compensation based on loss of use of the 
hands and feet is denied.

2.  Special monthly compensation based on the need for 
regular aid and attendance or on account of being housebound 
is denied.

3.  Financial assistance in acquiring specially adapted 
housing or a special home adaptation grant is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


